DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Amendment and Remarks dated on 6/23/2021.
Claims 1, 4-11 as presented on 6/23/2021 are allowed.

Response to Arguments
Applicant's arguments filed "Applicant respectfully submits that claims 1, 2, 7, and 11 do not invoke a means-plus-function interpretation under 35 U.S.C. § 112(f)" have been fully considered but they are not persuasive. In particularly, “data reception unit, data group creation unit, registered data creation unit, and data storage unit” in claim 1, 7, and 11 does not reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 

Applicant’s arguments, see pages 10-16, filed "Applicant submits that certain embodiments of the invention achieve distinct advantages that are not provided by Koenig, Alvarez, Bhave, nor Yi., with respect to claims 1 and 4-11 have been fully considered and are persuasive.  The rejection under 35 U.S.C. § 103 of claims 1 and 4-11 has been withdrawn. 

Applicant’s arguments, see pages 10-16, filed  Applicant respectfully submits that a combination of Koenig, Alvarez, Bhave, and Yi fails to disclose or suggest all of the elements of the claims. For example, Koenig, Alvarez, Bhave, and Yi fail to disclose or suggest, at least, the data group creation unit links one piece of the movement status data and one piece of the navigation data which are closest in the vehicle position at the time of sampling to each other according , with respect to claims 1 and 4-11 have been fully considered and are persuasive.  The rejection under 35 U.S.C. § 103 of claims 1 and 4-11 has been withdrawn. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “data reception unit, data group creation unit, registered data creation unit, and data storage unit” in claim 1, 7, and 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In the specification paragraph 110, data reception unit is cited as “data processing server (data reception unit)”. Accordingly, the data reception unit is interpreted as data processing server. In the specification paragraph 111, data group creation unit and registered data creation unit are cited as “integration processing server (data group creation unit and registered data creation unit)”. Accordingly, the data group creation unit and registered data creation unit are interpreted as integration processing server. In the specification paragraph 112, data storage unit is cited as 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

	Interpreting the claims in light of the specification examiner finds the claimed invention is patentably distinct from the prior art of record. The prior art does not expressly teach or render obvious the invention as recited in amended independent claims 1.

	Koenig discloses an interactive system for use in connection with recreational vehicle usage includes a server system, including an off-road trail database containing trail data, trail condition information, and points-of-interest information, as well as a trip mapping system accessible by any of a plurality of riders, allowing a rider to create a route based on the data in the off-road trip database. The server system further includes a trail maintenance interface accessible by users affiliated with an authorized group to edit the trail data, trail condition information, and 

	Alvarez discloses various techniques for collection and processing of motor vehicle telematics data and establishing control over access to the telematics data are disclosed herein. In an example, a communication device (e.g., a computing device) operated by an owner or operator of a motor vehicle operates to receive telematics data from a telematics system, generate and transmit a derived indication of the telematics data (e.g., using a hash of the data), receive and process a request for information from the telematics data, and generate and transmit an answer and proof of the answer validity in response to the request for information. In an example, the proof of the answer validity may be provided as a zero knowledge proof. The proof may be verified using the derived indication of the telematics data, such as from an indication that is stored in a public distributed blockchain that is auditable and unalterable.

	Bhave discloses a system to collect and store in a special data structure arranged for rapid searching massive amounts of data. Performance metric data is one example. The performance metric data is recorded in time-series measurements, converted into unicode, and arranged into a special data structure having one directory for every day which stores all the metric data collected that day. The performance metric data is collected by one or more probes running on machines about which data is being collected. The performance metric data is compressed prior to 

	Yi discloses a method for collecting data is disclosed herein. The method involves selecting, via a processor associated with a telematics service center, a mobile vehicle to collect data from a sensor configured to wirelessly communicate with one or more selected vehicles and, via a telematics unit disposed in the selected mobile vehicle, receiving data collected by the sensor. The method further involves, via the telematics unit, transmitting the data from the telematics unit to a data aggregator and reporting the data from the data aggregator to a facility.

	The features “first data group having the vehicle-identifying data, the movement status data, and the consumption rate data that are linked to one another, a second data group having the vehicle-identifying data, the movement status data, and the navigation data that are linked to one another, and a third data group having the movement status data and the weather data that are linked to each other”, and “the data group creation unit links one piece of the movement status data and one piece of the navigation data which are closest in the vehicle position at the time of .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENYUAN YANG whose telephone number is (571)272-5455.  The examiner can normally be reached on Monday - Thursday 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee can be reached on (571) 270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 






/W.Y./Examiner, Art Unit 3668                                                                                                                                                                                                        
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668